Citation Nr: 0800170	
Decision Date: 01/03/08    Archive Date: 01/22/08

DOCKET NO.  05-20 101	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Milwaukee, Wisconsin


THE ISSUE

Whether new and material evidence to reopen a claim for 
service connection for schizophrenic reaction has been 
received.


REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 




INTRODUCTION

The veteran served on active duty from November 1945 to 
November 1948.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 2002 decision of the RO that, in 
part, declined to reopen a claim for service connection for 
schizophrenic reaction on the basis that new and material 
evidence had not been received.

In December 2007, a Deputy Vice-Chairman of the Board granted 
the veteran's motion to advance this appeal on the Board's 
docket pursuant to 38 U.S.C.A. § 7107 (West 2002) and 
38 C.F.R. § 20.900(c) (2007).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
when further action is required.


REMAND

In December 2007, the veteran requested a hearing before a 
Veterans Law Judge at a local VA office with regard to 
reopening a claim for service connection for schizophrenic 
reaction.

Pursuant to 38 C.F.R. § 20.700 (2007), a hearing on appeal 
will be granted to a veteran who requests a hearing and is 
willing to appear in person.  See also 38 U.S.C.A. § 7107 
(West 2002).

In light of the foregoing, this matter is REMANDED for the 
following action:

The veteran should be scheduled for a 
hearing before a Veterans Law Judge at 
the RO, in accordance with his August 
2007 request.  After the veteran has been 
afforded the opportunity for a hearing, 
the claims file should be returned to the 
Board, if otherwise in order.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
J. A. MARKEY 
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



